

 S117 ENR: Alex Diekmann Peak Designation Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 117IN THE SENATE OF THE UNITED STATESAN ACTTo designate a mountain peak in the State of Montana as Alex Diekmann Peak.1.Short titleThis Act may be cited as the Alex Diekmann Peak Designation Act of 2017.2.Designation of Alex Diekmann Peak, Montana(a)In generalThe unnamed 9,765-foot peak located 2.2 miles west-northwest of Finger Mountain on the western boundary of the Lee Metcalf Wilderness, Montana (UTM coordinates Zone 12, 457966 E., 4982589 N.), shall be known and designated as Alex Diekmann Peak.(b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the peak described in subsection (a) shall be considered to be a reference to Alex Diekmann Peak.Speaker of the House of RepresentativesVice President of the United States and President of the Senate